Title: To Benjamin Franklin from Jonathan Nesbitt, 17 December 1784
From: Nesbitt, Jonathan
To: Franklin, Benjamin


				
					Sir
					L’Orient Decr. 17: 1784—
				
				I receiv’d a few days past a Packet of Letters from your Excellency for America, which agreeable to your orders shall be forwarded by the first Packet Boat.— We have frequently occasions from this Port directly to Philada. which are as safe as the Packet Boats, by which we could some times forward your Letters if you gave discretionary orders.— It would save twenty Sols per Lettre, which certainly is not an object in affairs of Consequence, but I apprehend many of the Letters which you send to be forwarded by the Packet are left in your hands by Persons who never think of the Postage.— You will oblige me by Causing the inclosed Letter to be deliver’d to Mr Williams & believe me with great Respect—Sir Your most hble Serv
				
					
						Jonatn: Nesbitt
					
				
			 
				Addressed: A Son excellence / B: Franklin ministre / plénipontentiaire des Etats unis de / L’Amerique près la Cour de France / à Passy—
				Notation: Nesbit Dec. 17. 1784
			